WALKER, J.
concurs without opinion.
OPINION ON DENIAL OF APPELLANT’S SECOND MOTION FOR REHEARING
We deny Appellant’s second motion for rehearing, but write to address the dissent’s statement that it does not appear that M.D.H. intended to stipulate to the evidence that she attempted to strike the *321officer or that the trial court considered the striking evidence in adjudicating M.D.H. delinquent. As detailed in our February 26, 2004 memorandum opinion on rehearing, the trial court initially admonished M.D.H. when she signed her stipulation, “I need you to listen very carefully to what they say, because when they’re finished, I’m going to ask you if everything they said was true, because that’s the only evidence that I’ll be able to consider today.”
When M.D.H.’s counsel objected to testimony that M.D.H. attempted to strike a police officer, he made two points: 1) that the first paragraph of the State’s petition charging M.D.H. with misdemeanor assault on a family member was dropped; and 2) that M.D.H. could not stipulate to evidence that she attempted to strike the police officer. The court first reassured the parties that it would consider the evidence only with regard to the resisting arrest charge in the second paragraph of the State’s petition and then asked M.D.H. if she could agree that all of the evidence put forth by the State was true. M.D.H. responded, “I did not try to hit the officer. When he told me I was under arrest, because I had reacted in self-defense after my sister had attacked me and drawn blood, I did something to stop it.” The trial court once again admonished M.D.H. that her stipulation would encompass all of the State’s evidence, explaining:
THE COURT: [M.D.H.], let me tell you, I understand you’re trying to tell me your side of the story, but if we’re going to stipulate to the evidence today, then the only evidence that I can consider is what the District Attorney has just told me. That’s what I need to consider is what those witnesses would say is what happened from their perspective, and that’s the evidence that I can consider in finding whether or not you broke the law. Do you understand that? [Emphasis added.]
[APPELLANT]: Yes, ma’am.
THE COURT: And is that how you want to proceed today?
[APPELLANT’S ATTORNEY]: Can I have just a minute, Your Honor?
THE COURT: You may.
(Off-the-record discussion here.)
THE COURT: All right. Is that how you want to proceed today, with me considering what the D.A’s evidence is?
[APPELLANT]: Yes, ma’am.
The trial court’s own statements on the record, as well as Appellant’s, indicate that M.D.H. stipulated to all of the evidence and the trial court considered all of the evidence in adjudicating M.D.H. delinquent.